Title: To George Washington from Major General William Heath, 30 August 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 30th Augt 1778
          
          I have been honored with the receipt of yours of the 14th Instant.
          I beg leave to observe to your Excellency that a large Sum of Money is now due to the
            United States from the British Government for Supplies furnished to the Troops of the
            Convention and that the pay Master and Commissary to those Troops were just going for
            Rhode Island with the Accounts to obtain the money, when the Expedition against that
            place was whispered on which I stoped them. As it can now answer no purpose to permit
            them to go to Rhode Island I wish to be informed whether you have any objection to their
            going to New York, & by what rout you will have them go: To embarke at some port
            on the Sound or pass by the way of your Head Quarters, whether they shall proceed as
            soon as I receive your answer, or upon account of the present situation of our Army it
            will be best to delay it longer. Your Excellency will remember that Mr Commissary Clarke
            carried the last accounts to Philadelphia and I
            apprehend no objection can now be made to his being sent to New York unless on account
            of some particular situation of our Army which leads me to request your Excellency’s
            opinion & direction before I permi⟨t⟩ him and the pay Master to proceed. Nea⟨r⟩
            Six Months Supplies are now due, the United States are the only Sufferers by so much
            money lying dead.
          
          Inclosed is a Letter which I received the last night from Portsmouth with a request to
            forward it with care.
          I also take the liberty to inclose a Schedule of provisions which I received the last
            night from the Major of the French Fleet and said to be necessary for three Months
            Supply for them; but how this quantity can be procured here, especially the Flour, I
            cannot tell. I have the Honor to be With great respect
            Your Excellency’s Obedt Servant
          
            W. Heath
          
        